Melissa C. Rodriguez                                                            3/31/2020
Partner
+1.212.309.6394
melissa.rodriguez@morganlewis.com



March 31, 2020
                                                         Application GRANTED. SO ORDERED.
VIA ECF

Honorable Magistrate Judge Barbara Moses
United States District Court
Southern District of New York                            ______________________________
500 Pearl St.                                            Barbara Moses, U.S.M.J.
New York, NY 10007                                       March 31, 2020

Re:      Julian et al. v. Metropolitan Life Insurance Co., No. 17-cv-00957 (AJN)(BCM)

Your Honor:

We represent Defendant Metropolitan Life Insurance Co. (“Defendant”) in the above-referenced
action. Pursuant to Rules 1(b) and 2(a) of Your Honor’s Individual Practices, Defendant writes this
letter-motion to respectfully request a two-week extension of time to answer, move, or otherwise
respond to Plaintiffs’ Third Amended Complaint. Defendant seeks this extension because defense
counsel have been inundated with COVID-19 related issues over the past few weeks and require
additional time to provide a fulsome response to Plaintiffs’ new allegations in the Third Amended
Complaint. Defendant’s responsive pleading is currently due on April 3, 2020 per the parties’
stipulation (ECF 118), and Defendant respectfully requests that the Court extend its time to
respond to April 17, 2020. This is Defendant’s first request for an extension of time to the
stipulated April 3, 2020 deadline to respond to the Third Amended Complaint. Counsel for
Plaintiffs consents to this request. If granted, this request for an extension of time will not affect
any other scheduled dates in this matter.

Thank You for your consideration.

                                                     Sincerely,


                                                     /s/ Melissa C. Rodriguez


                                                     Melissa C. Rodriguez




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
